Exhibit 10.2 NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION. [Date] TETRAGENEX PHARMACEUTICALS, INC. Warrant for the Purchase of Shares of Common Stock For value received, this warrant (the “Warrant”) is hereby issued by Tetragenex Pharmaceuticals, Inc., a Delaware corporation (the “Company”), to [ _ ] (the “Holder”).Subject to the provisions of this Warrant, the Company hereby grants to the Holder the right to purchase [ _ ] () fully paid and non-assessable shares of the Company’s Common Stock, at the lower of (i) $0.40, or (ii) the price at which any warrants are exercisable in the Company’s next equity financing which results in proceeds to the Company equal to or greater than $100,000 (the “Exercise Price”). The term “Common Stock” means the common stock, par value $0.001 per share, of the Company.The number of shares of Common Stock to be received upon the exercise of this Warrant may be adjusted from time to time as hereinafter set forth.The shares of Common Stock deliverable upon such exercise, and as adjusted from time to time, are hereinafter referred to as “Warrant Shares.” The Holder agrees with the Company that this Warrant is issued, and all the rights hereunder shall be held, subject to all of the conditions, limitations and provisions set forth herein. 1.
